Per Curiam.

In his sole proposition of law before this court, appellant argues that an order of the Tax Commissioner changing the frequency of filing sales and use tax returns is an adjudication order subject to the notice and hearing requirements of R.C. 119.01 through 119.13.
This argument is without merit. R.C. 119.06 provides in relevant part:
“No adjudication order shall be valid unless an opportunity for a hearing is afforded in accordance with sections 119.01 to 119.13 of the Revised Code. Such opportunity for a hearing shall be given before making the adjudication order except in those situations where this section provides otherwise.
“The following adjudication orders shall be effective without a hearing: * *
“(C) Orders or decisions of an authority within an agency if the rules of the agency or the statutes pertaining to such agency specifically give a right of appeal to a higher authority within such agency or to another agency and also give the appellant a right to a hearing on such appeal.”
R.C. 5717.02 provides that “[a]ppeals from final determinations by the tax commissioner or the commissioner of tax equalization of any preliminary, amended, or final tax assessments, reassessments, valuations, determinations, findings, computations, or orders made by either commissioner may be taken to the board of tax appeals by the taxpayer * * and further provides for hearings in such appeals.
Thus, the notice and hearing requirements of R.C. 119.01 through 119.13 *7have no application to determinations made by the Tax Commissioner, regardless of whether they are “[adjudication” orders under R.C. 119.01(D).
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.